DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8,12-14 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "F1" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Note F1 does not appear in the formulas claimed proceeding the limitation.
Also in claim 23, formula (1)-(5) which detail the various structures of Ab1,Ab2 and Ab3 are considered unclear with respect to how each moiety is bound to L2-L8 since R6-R10 includes monovalent species such as hydrogen, halogen, CF3 etc. Clearly in order to be bound to the linking group L5 Ab1,Ab2 and Ab3 should be bound by a divalent moiety such as methylene –(CH2)-.
Also in claim 23, formula (1’)-(5’) which detail the various structures of Ap1 is considered unclear with respect to how the moiety is bound to L5 since R6’-R9’ includes monovalent species such as hydrogen, halogen, CF3 etc. Clearly in order to be bound to the linking group L5 Ap1 should be bound by a divalent moiety such as methylene –(CH2)-.
In claim 23 last 8 lines the connectivity for Ab1,Ab2 and Ab3 and Ap1 are also considered indefinite as the groups for R6-R10 and R6’-R9’ include monovalent species such as hydrogen, halogen, CF3 etc.
Claims 7-8,12-14 and 24-30 incorporate the indefiniteness by dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618